Citation Nr: 0034020	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a fracture of the right wrist, currently evaluated as 10 
percent disabling. 

2.  Entitlement to service connection for right knee 
disability. 

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus. 

6.  Entitlement to service connection for back disability. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney-
at-law

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to May 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The service connection issues on appeal are addressed in the 
remand at the end of this action.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the claim for an increased evaluation for the 
residuals of a fracture of the right wrist has been obtained.  

2.  The veteran is right handed.

3.  The veteran's residuals of a fracture of the right wrist 
are productive of some limitation of motion due to pain, but 
the veteran retains full passive range of motion of the 
wrist.  






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
evaluation for the residuals of a right wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5214 and 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his left fourth 
finger disability.  The RO has found the claim to be well 
grounded and has provided the veteran with a current VA 
examination of this disability.  There is no outstanding 
evidence which should be obtained.  In sum, the facts 
relevant to this claim have been properly developed and there 
is no further action to be undertaken to comply with the 
provisions of the VCAA.  In this regard, the Board has 
considered the contention that the VA examination of the 
veteran's right wrist in April 1999 was not adequate.  
However, neither the veteran nor his representative has 
indicated why they believe that the examination was 
inadequate.  The examination report includes a summary of the 
history of the right wrist disability, the veteran's current 
complaints pertaining to the disability and detailed findings 
pertaining to the disability.  In the Board's opinion, it is 
adequate for the purpose of determining whether a higher 
evaluation is warranted for the disability.  Therefore, the 
Board has concluded that another VA examination is not needed 
and the veteran will not be prejudiced as a result of the 
Board deciding this claim without first affording the RO an 
opportunity to consider the claim in light of the VCAA. 

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000), 
the Board has reviewed all the evidence of record pertaining 
to the history of the disability, and has found nothing in 
the historical record that would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A VA X-ray examination of the veteran's right wrist in August 
1998 revealed normal findings.

During an April 1999 VA orthopedic examination, the veteran 
complained of occasional pain, weakness and stiffness in the 
right wrist.  He also indicated that his right wrist would 
sometimes give away and that he would have fatigability and a 
lack of endurance if he used it for prolonged periods of 
time.  The veteran reported when he had a flare up, his right 
wrist would become sore.  The examiner reported that the 
appellant did not use a brace on the right wrist and that he 
had not undergone any surgery.  There was no evidence of any 
dislocation, subluxation, inflammatory arthritis, or 
constitutional symptoms of the right wrist.  The examiner 
indicated that the veteran's employment was not effected by 
the right wrist except for when it was sore from excessive 
use.  

The physical examination in April 1999 revealed that the 
veteran had full passive range of motion of the right wrist.  
There was no severe limitation of range of motion of the 
right wrist, but there was some pain in the extreme positions 
of ulnar and radial deviation.  There was no evidence of any 
edema, effusion, instability tenderness, redness or abnormal 
movement of the right wrist.  Dorsiflexion of the right wrist 
was to 70 degrees, palmar flexion was to 75 degrees, radial 
deviation was to 20 degrees and ulnar deviation was to 40 
degrees.  The impression was normal right wrist examination 
with some light limitation of motion. 

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco, 7 Vet. App. at 58.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

The RO has evaluated the residuals of a fracture of the right 
wrist as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2000).  Under that code, a 10 percent 
evaluation is warranted if dorsiflexion of the wrist is 
limited to 15 degrees and/or palmar flexion is limited in 
line with the forearm.  This code does not provide for an 
evaluation in excess of 10 percent 

Favorable ankylosis of a wrist warrants a 20 percent 
evaluation for the wrist in the minor upper extremity and a 
30 percent evaluation for the wrist in the major upper 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2000). 

The record reflects that there is no X-ray evidence of any 
residual of the fracture, the veteran retains full passive 
range of motion of the right wrist, and only slightly limited 
active motion of his right wrist.  Even with consideration of 
the disability factors set forth in 38 C.F.R. §§ 4.10, 4.40, 
and 4.45 (2000), the functional impairment of the veteran's 
right wrist clearly does not more nearly approximate the 
ankylosis required for a higher evaluation than the 
limitation of motion contemplated by the assigned evaluation 
of 10 percent.  Accordingly, a higher evaluation is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a right wrist fracture is denied.


REMAND

As noted above, the VCAA became law during the pendency of 
the appellant's appeal but after the case was forwarded to 
the Board.  It is a liberalizing law which is applicable to 
the veteran's service connection claims.  See Karnas.  The 
record reflects that the RO denied the veteran's claims as 
not well grounded.  Consequently, it did not assist the 
veteran in the development of the facts pertinent to these 
claims, nor did it adequately inform him of the evidence 
necessary to substantiate these claims. 

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should contact the 
veteran, through his attorney, and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The veteran should be requested, 
through his attorney, to provide 
information concerning the 
circumstances of the alleged 
injuries of his back and right knee, 
to include whether they were 
incurred in combat.  He should also 
be requested, to the extent that he 
is able, to provide substantiating 
evidence of the alleged service 
injuries of his back and right knee, 
such as statements from persons who 
witnessed the alleged injuries.  

4.  The veteran should also be 
requested, through his attorney, to 
provide substantiating evidence, 
such as statements from persons who 
observed pertinent symptoms 
experienced by the veteran during or 
subsequent to service, of a 
continuity of symptomatology 
following his discharge from service 
with respect to each of the 
disabilities for which service 
connection is sought.

5.  The veteran also should be 
requested, through his attorney, to 
provide specific details concerning 
the stressors he believes are 
responsible for his alleged PTSD.

6.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the nature and etiology of any 
currently present back and right 
knee disabilities.  Any necessary 
tests or studies, including X-rays, 
should be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner.  Based 
upon the examination results and a 
review of the claims folder, the 
examiner should provide an opinion 
with respect to each currently 
present right knee disorder and back 
disorder, as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
service.  The rationale for all 
opinions expressed should be 
explained. 

7.  The veteran should also be 
provided an examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any currently hearing loss 
disability and tinnitus.  Any 
indicated studies, to include 
audiological testing, should be 
performed.  The claims folder must 
be made available to and reviewed by 
the examiner.  Based upon the 
examination results and a review of 
the claims folder, the examiner 
should provide an opinion with 
respect to any currently present 
hearing loss disability and tinnitus 
as to whether it is at least as 
likely as not that the disorders are 
etiologically related to service.  
The rationale for all opinions 
expressed should be explained.

8.  The veteran should also be 
provided an examination by a 
psychiatrist to determine if he has 
PTSD.  The claims folder must be 
made available to and reviewed by 
the examiner.  Any indicated studies 
should be performed.  A diagnosis of 
PTSD under DSM-IV criteria should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should 
identify the elements supporting the 
diagnosis, to include the specific 
stressors which caused the disorder.  
If PTSD is not diagnosed, the 
examiner should explain why the 
veteran does not meet the criteria 
for this diagnosis.

9.  If the VA psychiatric 
examination results in a diagnosis 
of PTSD or any other competent 
evidence of PTSD is received, the RO 
should undertake any indicated 
development to verify the alleged 
service stressor(s).

10.  Thereafter, the RO should 
review the claims file and ensure 
that the above development has been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the VCAA.

11.  Then, the RO should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the veteran 
and his attorney should be furnished 
a supplemental statement of the case 
and be given an appropriate 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand the Board intimates no opinion as to any final outcome 
warranted.  The veteran need take not action until he is 
otherwise notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 



